DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2001/0013247) in view of Jorgenson et al. (US 2002/0094580) and Albarda (US 4587966).
Wilson et al. discloses a photothermal absorbance detection apparatus comprising:
a flow cell comprising:
                            a first temperature responsive device on an input side (FIG. 2: The temperature sensor 216 at the inlet 210), 
                             a second temperature responsive device on an output side (FIG. 2: The temperature sensor 216 at the outlet 212), and 
                             a detection region between the first temperature responsive device and the second temperature responsive device (FIG. 2: The region 208).
Wilson however does not teach a light-emitting device positioned proximate to the detection region of the flow cell and configured to irradiate the detection region with electromagnetic radiation.
Jorgenson et al. discloses a photothermal absorbance detector comprising a light-emitting device (FIG. 1A, element 20) positioned proximate to a detection region of a flow cell (FIG. 1A, element 50) and configured to irradiate the detection region with electromagnetic radiation (FIG. 1A, element hv).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Wilson’s device to include a light source for irradiating the detection region (as disclosed by Jorgenson et al.) to heat and change temperature of the analytes in order to be able to detect the absorbance of the analytes as taught by Jorgenson et al. (paragraph [0017]).
	Wilson et al. also is silent wherein the first temperature responsive device and the second temperature responsive device together measure a differential temperature change of a fluid passing through the detection region of the flow cell and correlating the temperature difference with a concentration of analyte present in the analyte-containing fluid.
	Albarda discloses a device for determining a concentration of analyte in a fluid based on the temperature difference, the device comprising a first temperature responsive device and a second temperature responsive device (FIG. 1, elements 5, 7, 8) together measure a change in temperature of the fluid passing through a conduit (FIG. 1: The inlet conduit 3 and the outlet conduit 4) and correlating the temperature difference with a concentration of analyte present in the fluid (FIG. 2, element 21: Concentration indicator).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Wilson’s device to consider the temperature difference between the temperature sensors in order to be able to determine the concentration level in the fluid as taught by Albarda (column 2, lines 35-50).
Regarding to claims 14-15, 18: wherein the first temperature responsive device and the second temperature responsive device each individually are, or together form, a differential temperature sensor comprising a thermocouple, thermopile, thermistor, diode, transistor, or resistor, wherein the first temperature responsive device is a first thermocouple junction and the second Wilson et al.: paragraph [0048]. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the diameter of the thermocouples in the range as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding to claim 16: further comprising measuring a current between the first thermocouple junction and the second thermocouple junction generated by a difference in a first temperature at the first thermocouple junction and a second temperature at the second thermocouple junction; and correlating the measured current or voltage with a concentration of analyte present in the analyte-containing fluid (Albarda : FIG. 2: The voltage meter 15 and the current meter 14 are used to measure the voltage/current associated with the temperature sensors 5, 7-8 in order to determine the concentration). 
Regarding to claim 17: further comprising irradiating the detection region with electromagnetic radiation from the light-emitting device to heat analytes present in the detection region, whereby the temperature of the analyte-containing fluid in the detection region increases as analytes in the analyte-containing fluid are heated by absorption of the electromagnetic radiation, wherein a temperature of the analyte-containing fluid on the input side is lower than a temperature on the output side (Jorgenson et al.: paragraph [0017]).
Allowable Subject Matter
2.	Claims 2-6, 9-12, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claims 2, 20: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that an input optical fiber on the input side, an output optical fiber on the output side, wherein the input optical fiber and output optical fiber face each other, with the output optical fiber being configured to receive light emitted from the input optical fiber is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 3-6, 9-12, 21 are allowed because they depend directly/indirectly on claim 2 or 20.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853